On Rehearing.

Barclay, J.
During the consideration of this motion it has become apparent that the question whether *549the doctrine of election might be applied, under the homestead law prevailing in 1872, will be a controlling one on a retrial of this cause. We deem it, consequently, desirable to express now the conclusion reached on that point with a view to speed the termination of this litigation.
The subject was fully considered by this court in Davidson v. Davis (1885), 86 Mo. 440. It was then held that, where a widow accepted, under the will of her deceased husband, property (whether real or personal) greater in amount than that to which she would otherwise have been entitled by law, she could not then insist upon her. homestead right if repugnant to the terms of the will.
That decision interpreted the same statute (Wag. Stat., p. 698, sec. 5) applicable in the present controversy. Its ruling that the doctrine of election then applied to homestead estates we approve, adding the following observations: The section in question was transplanted from the laws of Vermont. We have held that we adopted with it the interpretation that had been previously given it in that state (Skouten v. Wood, 57 Mo. 380). We find on investigation that the precise point- now under consideration arose there in Meech v. Est. of Meech, 37 Vt. 414, and substantially the same ruling was then made that has since been declared here in Davidson v. Davis, 86 Mo. 440.
The section in question was amended in 1875 (Sess. Acts, 1875, p. 60, sec. 1) into the form it now presents. (R. S. 1889, sec. 5440.) Under it (1887) the case of Kaes v. Gross, 92 Mo. 647, originated. In that opinion it was inadvertently assumed that Davidson v. Davis, 86 Mo. 440, arose under the present statute, whereas we find, on further examination, that the provisions of law applicable to the two cases were different, Davidson v. Davis, being governed, as is the case at bar, by the section as it stood prior to the amendment of 1875. Kaes v. Gross, *550therefore, should not longer be considered as disturbing' the ruling announced in Davidson v. Davis, regarding the doctrine of election, in cases arising under the old law.
Whether the facts of the present case bring it within the control of the doctrine referred to cannot be satisfactorily determined from the record now before us.
We hence adhere to the order for reversal and remandment, and overrule the motion for rehearing,
with the assent of all the judges.